Citation Nr: 1000942	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
the left ear as defined for VA disability compensation 
purposes.

2.  The Veteran has a hearing loss disability in the right 
ear that is not related to noise exposure in service.

3.  Resolving reasonable doubt in favor of the Veteran, his 
tinnitus is related to noise exposure incurred during his 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
March 2006, prior to the initial AOJ decision on his claims.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims.  He was told it was his 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The Board notes that the Veteran has not 
reported receiving any treatment for his claimed bilateral 
hearing loss and tinnitus.  Thus, no assistance was required 
in regard to obtaining relevant records, and VA has satisfied 
this aspect of its duty to assist.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Veteran was afforded VA examination on 
his claims in June 2006.  The Board notes that the Veteran's 
representative argued in its December 2009 Informal Hearing 
Presentation that the VA examination was inadequate as the VA 
examiner's opinion fails to comply with instructions issued 
by the Director of the Compensation and Pension Service in 
August 2009.  The representative avers that these 
instructions require that, if an examiner does not believe 
that hearing loss or tinnitus is related to service, he or 
she must identify the most likely cause and provide rationale 
for that position.  In this case, the representative argued 
that the examiner was required to identify the level of 
acoustic damage from the military service MOS and the post 
service level of exposure and compare the levels.  It is also 
argued that the examiner must discuss the effect of acoustic 
damage to an individual's hearing over 40 years.  

The Board notes that it has been unable to identify the 
"instructions" referred to by the Veteran's representative, 
and the Veteran's representative makes no specific reference 
so the Board may appropriately refer to the referenced 
document.  A review of the Compensation and Pension Service's 
website does not reveal the issuance in August 2009 of any 
"instructions" regarding medical opinions in hearing loss 
and tinnitus cases.  For these reasons, the declines to 
remand the appeal for further medical development.

Nevertheless, the Board finds that the VA examiner in this 
case did identify what he believed was the likely etiology of 
the Veteran's hearing loss (i.e., aging).  Moreover, the 
examiner did discuss the level of acoustic damage from in-
service noise and post-service noise in that he noted that 
the Veteran had a normal audiogram upon entry and a normal 
whispered voice test upon separation from service, and then 
stated that the hearing loss measured on the day of the 
examination is not significantly different than that 
attributed to aging alone.  Thus, the Board finds that the VA 
examination and medical opinion adequately addresses the 
concerns of the Veteran's representative and is adequate for 
rating purposes.

For the foregoing reasons, the Board finds that VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Hearing Loss

The Veteran contends that he has bilateral hearing loss that 
is related to exposure to acoustic trauma in service.  He 
alleges he has had hearing loss since service.  Specifically, 
the Veteran claims that he was exposed to noise as an air 
frame repairman (sheet metal worker) on helicopters on the 
flight line with constant exposure to engines with no ear 
protection provided.  He contends that post-military 
occupational noise was limited by the required use of ear 
protection.  

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a).  The Veteran's DD214 shows that his military 
occupational specialty (MOS) was Air Frame Repairman (the 
civilian equivalent of Aircraft Metal Worker).  The noise 
exposure described by the Veteran is consistent with his 
military occupational specialty.  Thus, the Board concedes 
exposure to noise in service.

Nevertheless, the Board finds that service connection for 
bilateral hearing loss is not warranted in this case.  First, 
the Board finds that the Veteran does not have a hearing 
impairment in the left ear as defined for VA purposes.  The 
Veteran 


underwent VA examination in June 2006 with the following 
audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
25
25
40
LEFT
10
20
25
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

 With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The audiometric results in June 2006 do not demonstrate that 
the Veteran has auditory thresholds in the left ear of 40 
decibels or greater in at least one frequency or 26 decibels 
or greater in at least three frequencies.  Nor does he have a 
speech recognition score of less than 94 percent.  The 
medical evidence, therefore, fails to establish that the 
Veteran has a current hearing loss in the left ear for VA 
disability purposes.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Therefore, service 
connection for hearing loss in the left ear is not warranted 
because the medical evidence fails to establish the Veteran 
has a current disability for which service connection may be 
granted.  

As for hearing loss in the right ear, the June 2006 
audiometric results do demonstrate a hearing impairment for 
VA disability purposes as he had 40 decibels at 4000 Hertz.  
However, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  

Service treatment records fail to demonstrate any complaints 
of or treatment for hearing loss during service.  Audiometric 
testing on entrance examination in October 1965 demonstrated 
the Veteran's hearing was within normal limits (i.e., all 
frequencies less than 25 decibels) bilaterally.  On 
separation examination in October 1967, audiometric testing 
was not conducted but a whispered voice test conducted was 
within normal limits (i.e., 15/15) bilaterally.  Furthermore, 
on the Report of Medical History, the Veteran denied having 
hearing loss.  The service treatment records, therefore, fail 
to establish a loss of hearing acuity incurred during 
service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

Although the Veteran alleges continuity of symptomatology, 
the Board finds that his report lacks credibility.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the contemporary medical evidence against 
lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

In the present case, there are no contemporaneous medical 
records to establish the Veteran sustained a loss of hearing 
acuity in the right ear during service or within one year 
after separation due to in-service noise exposure.  
Furthermore, the only medical evidence of hearing loss in the 
right ear is the VA examination report conducted in June 
2006.  The absence of hearing loss in the service treatment 
records or of persistent symptoms or disorder at separation, 
along with the first evidence of hearing loss being many 
years later, constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  

Finally, although the Veteran is competent to state that he 
has had difficulty hearing, he is not competent to state that 
he has a hearing impairment for VA disability purposes as 
this requires specialized testing and knowledge.  Moreover, 
he is not competent to provide an opinion that any current 
hearing loss is related to noise exposure in service.  As a 
lay person, the Veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight.

Thus, the only competent medical opinion as to a nexus 
between the Veteran's current right ear hearing loss and 
noise exposure during his active military service is the 
opinion rendered by the June 2006 VA examiner.  After 
examining the Veteran and reviewing the claims file, the 
examiner opined that it is not as likely as not that the 
Veteran's hearing loss occurred during or as a result of 
military service.  In rendering this opinion, the examiner 
relied on the evidence that showed the Veteran's hearing loss 
measured that day was not significantly different than that 
attributed to aging alone; the Veteran had normal hearing 
noted on both entrance and separation examinations; he has 
had post-military occupational and recreational noise 
exposure; he waited approximately 39 years to file a claim; 
and his father had hearing loss attributed to old age.  As 
the competent medical nexus evidence is against the Veteran's 
claim, service connection for hearing loss of the right ear 
is not warranted.

Based on the above evidence, the Board concludes that the 
preponderance of the evidence is against finding that service 
connection is warranted for bilateral hearing loss as there 
is no current hearing disability in the left ear and the 
credible and competent evidence of record fails to establish 
a nexus between the current hearing loss disability in the 
right ear and the Veteran's military service or any noise 
exposure therein.  The preponderance of the evidence being 
against the Veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

Tinnitus

The Veteran's claim regarding noise exposure causing tinnitus 
are the same as his allegations regarding hearing loss.  As 
previously discussed, the Board concedes that the Veteran was 
exposed to noise in service as an Air Frame Repairman.  

The service treatment records are silent for any complaints 
of or treatment for tinnitus.  At the Veteran's separation 
examination in October 1967, no report or finding of tinnitus 
was made.  Thus, the service treatment records fail to 
establish the presence of a chronic disability in service.  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Service connection may also be warranted if the 
competent and credible evidence of record establishes that 
the disability was incurred in service. 

The Veteran has alleged that his tinnitus has been present 
since his time in the military.  He reported that he never 
reported tinnitus in service because he was not aware that it 
was a disability that could be service-connected.  Thus, he 
has alleged a continuity of symptomatology.  

The Veteran underwent VA audio examination in June 2006, at 
which he reported having bilateral constant tinnitus with an 
onset of it being sometime during the end of his Vietnam 
service maybe in the 7th or 8th month.  The examiner opined 
that it is not as likely as not that tinnitus occurred during 
or as a result of military service.  In rendering this 
opinion, the examiner relied on the lack of complaints of 
tinnitus in service (including failure to complain of 
tinnitus when receiving treatment in October 1966 for 
Eustachian tube dysfunction), and because the Veteran has had 
post-military noise exposure and waited approximately 39 
years to file a claim for tinnitus.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give lay evidence about what he experienced; 
i.e., that he was exposed to loud noise in service and that 
he has had ringing in his ears since service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding the Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises.  
Although the VA examiner opined that the Veteran's tinnitus 
is not likely related to service, that opinion fails to take 
into account the Veteran's competent and credible testimony 
of onset in service and continuity of symptomatology.  The 
Board finds no reason to conclude  the Veteran's statements 
to be incredible.  Because of this failure, the Board finds 
that the VA examiner's opinion lacks probative value.  Thus, 
when weighed against the Veteran's reported continuity of 
symptomatology since service, the Board finds the evidence is 
at least in equipoise that the Veteran's tinnitus is related 
to noise exposure incurred in service.

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


